Citation Nr: 1529428	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in December 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to in-service noise exposure associated with his naval duties as a boiler technician.  

In support of his claim, the Veteran submitted a portion of a December 18, 2014, VA treatment record that includes a physician's opinion relating his tinnitus to environmental exposure caused by his "service connected" work.  However, this record is incomplete and does not clearly identify the alleged in-service exposure to which the physician is referring.  Thus, a remand is needed in order to associate with the record the complete December 18, 2014, record, as well as all other outstanding records pertinent to the claim.

The record also includes a September 2012 VA audiology examination report reflecting a diagnosis of tinnitus and the presence of left ear hearing loss disability for VA purposes.  (The examination did not reveal a hearing loss disability as defined by VA for the right ear.  See 38 C.F.R. § 3.385 (2014)).  The examiner opined that the disorders were not at least as likely as not caused by the Veteran's active service because the Veteran's hearing was normal at the time of his enlistment and separation and a significant threshold shift was not shown in comparing his enlistment and separation audiological examinations.  However, the Board notes that the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  The examiner did not explain the significance of the in-service findings or identify any study supporting the opinion provided.  In sum, the examiner did not adequately support the opinion provided.  In addition, the examiner opined that the Veteran's tinnitus is a symptom associated with his hearing loss but the examiner did not state an opinion as to whether the hearing loss is related to in-service noise exposure.  As such, the Veteran must be afforded an additional VA examination to determine the etiology of his claimed hearing loss and tinnitus.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate action to obtain all outstanding medical records pertinent to the claims on appeal, to include a complete copy of the December 18, 2014, VA record submitted by the Veteran that includes an etiological opinion for tinnitus. 

2.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any hearing loss disability and tinnitus present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests should be completed.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that any hearing loss disability or tinnitus shown during the pendency of the claim originated in service or is otherwise etiologically related to his active service.  In providing the requested opinions, the examiner must consider the Veteran's lay statements that his hearing loss began during service and that he first noticed tinnitus soon after his separation from the military.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

The examiner must provide the complete rationale for all opinions provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






